45 F.3d 438NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert E. VAN ORDSTRAND, Plaintiff-Appellant,v.Daniel ABELMAN, et al., Defendants,andFederal Deposit Insurance Corporation, Defendant-Intervenor-Appellee.
No. 93-16422.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1994.*Decided Dec. 21, 1994.As Amended on Denial of RehearingMarch 21, 1994.

Before:  TANG, REINHARDT, and RYMER, Circuit Judges.


1
ORDER**


2
Robert E. Van Ordstrand's interlocutory appeal seeks to set aside the district court's Order of Cancellation of Lis Pendens on land which had been acquired by the Federal Deposit Insurance Corporation, as receiver for New Bank of New England, N.A.  The FDIC has requested that we take judicial notice of the sale of the "Stub Tract" upon which the lis pendens was recorded, and dismiss the appeal as moot.


3
Assuming we would otherwise have jurisdiction to hear Van Ordstrand's appeal, the sole issue has become moot.  Pursuant to the FDIC's unopposed request, we take judicial notice of the fact that the land subject to lis pendens was sold after the cancellation order was recorded.  Van Ordstrand did not obtain a stay of the district court's order.


4
An appeal becomes moot upon the occurrence of events that prevent the appellate court from granting any effective relief.  Matter of Combined Metals Reduction Co., 557 F.2d 179, 187 (9th Cir.1977).  As no stay was obtained, and the land has been sold, a reversal of the district court cancellation order would not provide a basis for meaningful relief.  Van Ordstrand's appeal is, therefore, moot.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3